DETAILED ACTION
Claims 1-5 are presented for examination, wherein claims 4-5 are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 24, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2016/0056420) in view of Inoue et al (JP 2013/251048).
Regarding independent claim 1, Jeong teaches a rechargeable battery (item 101, e.g. ¶0010), reading on “secondary battery,” said battery comprising:
(1)	a wound electrode assembly (e.g. item 10) comprising a positive electrode/ (e.g. item 11) and a negative electrode (item 12), with a separator (item 13) interposed between (e.g. ¶¶ 0042 and 48 plus e.g. Figure 2), reading on “an electrode assembly,” said assembly comprising:
(1a)	said positive electrode includes a positive current collector (e.g. item 112) and a positive active material layer (e.g. item 113) coated on said positive current collector,
wherein said positive electrode includes a positive coated region (e.g. item 11b) where said active material layer is coated on said positive current collector, and a positive uncoated region (e.g. item 11a) adjacent to said positive coated 
reading on “an electrode assembly including a positive electrode which includes a positive electrode current collector and a positive electrode active material layer placed thereon;” and,
(1b)	said negative electrode includes a negative current collector (e.g. item 121) and a negative active material layer (e.g. item 122) coated on said negative current collector,
wherein said negative electrode includes a negative coated region (e.g. item 12b) where said negative active material layer is coated on said negative current collector, and a negative uncoated region (e.g. item 12a) adjacent to said negative coated region where said negative current collector is free of active material (e.g. ¶¶ 0045-46 and 59-61 plus e.g. Figures 3 and 7),
reading on “an electrode assembly including … a negative electrode which includes a negative electrode current collector and a negative electrode active material layer placed thereon;” and,
(2)	a case assembly composed of a case (e.g. item 30) and cap plate (e.g. item 25) in which said electrode assembly is housed (e.g. ¶¶ 0040-42 and 50-51 plus e.g. Figures 1-2), reading on “a battery case in which the electrode assembly is housed,
wherein a negative terminal (e.g. item 22) is secured to said cap plate; and, a current collecting member (e.g. item 52, corresponding with the claimed “negative electrode current-collecting lead”) is joined with said uncoated region of said negative electrode current collector at one and with said negative terminal at the opposite end, so negative electrode external terminal attached to the battery case with a negative electrode current-collecting lead therebetween,”
wherein said negative current collector may be formed of a copper foil, such as electrolytic copper foil (e.g. ¶¶0060, 65, 67, and 75), reading on “the negative electrode current collector is composed of copper foil or copper alloy foil,” and
wherein said uncoated region of said copper foil has diffraction peak values in the (111) orientation that is larger than those of the (020), (220), (311), and (222) orientations according to X-ray diffraction analysis in order to prevent warping of said negative electrode during winding, which would negatively affect the battery’s charging/discharging efficiency (e.g. ¶¶ 0011, 13, 16, 18, 20, 63, 66-74, 82, and 105-106 plus e.g. Figures 6A-F), reading on “the diffraction intensity I(111) of a (111) orientation on a principal surface of the negative electrode current collector that is located on the negative electrode current-collecting lead side is larger than the diffraction intensity of another orientation as determined by X-ray diffraction.

Jeong teaches said uncoated region of said negative electrode current collector is joined with said current collecting member (e.g. Figure 2 plus e.g. supra), but does not expressly teach said joining is “with a resistance weld” in the limitation “the negative electrode current collector and the negative electrode current-collecting lead are joined together with a resistance weld.”

wherein a negative electrode terminal (e.g. item 72) is joined to an uncoated portion of a negative electrode current collector (e.g. item 22) by a resistance weld (e.g. ¶¶ 0007, 11-15, 47-49 plus e.g. Figures 2 and 4),
wherein said negative electrode current collector may be an electrolytic copper foil having a thickness of 10 µm and said electrolytic copper foil has its surface treated to have a thin film coating of copper oxide, which allows joining said current collector and said terminal by resistance welding to form a high-strength weld joining (e.g. ¶¶ 0010-20, 37, 48, 52, 54-56, and 67).
As a result, it would have been obvious to use the resistance welding technique of Inoue to join together the uncoated region of the negative electrode current collector of Jeong and the negative terminal of Jeong, since Inoue teaches it results in a high-strength weld joining, reading on the limitation “the negative electrode current collector and the negative electrode current-collecting lead are joined together with a resistance weld.”
In the alternative, the type of welding, “resistance,” is a method of welding, so may be interpreted to not patentably distinguish the claimed product that includes a weld, see also MPEP § 2113.
Regarding claim 2, Jeong as modified teaches the battery of claim 1, wherein Jeong teaches said negative current collector copper foil has diffraction peaks at (111), supra), wherein examples include approximate peaks as follow:
Figure
6A
6B
6C
6D
6E
6F
(111)
12000
12000
10000
8000
8000
9000
(002)
8000
7000
6000
6000
6000
7000
(220)
2000
2000
2000
2000
2000
2000
(311)
1000
1000
1000
1000
1000
1000
(222)
500
500
500
500
500
500
All
23500
22500
19500
17500
17500
19500
(I111)/Iall
0.510
0.533
0.513
0.457
0.457
0.462


As a result, said negative current collector has diffraction peaks that result in a I(111)/Iall ratio that is within or sufficiently close to the claimed range for a prima facie case of obviousness, see also MPEP § 2144.05(I), reading on “the negative electrode current collector is such that the ratio I(111)/Iall of the diffraction intensity I(111) to the sum Iall of the diffraction intensities of all orientations on the principal surface of the negative electrode current collector that is located on the negative electrode current-collecting lead side is 0.46 or more as determined by X-ray diffraction.”
Regarding claim 3, Jeong as modified teaches the battery of claim 1, wherein said negative current collector may be a foil composed of electrolytic copper (e.g. supra), wherein electrolytic copper is understood to be highly pure copper of at least 99.9% copper, within the claimed range and reading on “the negative electrode current collector is composed of copper foil or copper alloy foil which contains 99% by mass or more of copper,” see also MPEP § 2144.05(I); and, Jeong teaches said current collector is a “foil” (e.g. supra), but does not expressly teach the claimed range of thickness.
supra), so it would have been obvious to make the electrolytic copper foil current collector of Jeong with the same thickness of 10 µm, since Inoue suggests such thickness is suitable for use as a negative electrode current collector, within the claimed range, reading on the limitation “the negative electrode current collector … has a thickness of 5 μm to 20 μm,” see also MPEP § 2144.05(I).
    
        
            
                                
            
        
    

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (JP 2013/251048) in view of Jeong (US 2016/0056420).
Regarding independent claim 1, Inoue teaches a non-aqueous electrolyte secondary battery (e.g. ¶0001), reading on “secondary battery,” said battery comprising:
(1)	a wound electrode body (e.g. item 80) including a positive electrode sheet (e.g. item 10), a negative electrode sheet (e.g. item 20), and two separators (e.g. items 40A-B) wound together (e.g. ¶¶ 0010, 20, 24, 27, and 29-30 plus e.g. Figures 2-4), reading on “an electrode assembly,” said electrode body comprising:
(1a)	said positive electrode sheet including a band-shaped positive electrode current collector (e.g. item 12) and a positive electrode active material layer (e.g. item 14) applied on each side of said positive electrode current collector, 
wherein an uncoated portion (e.g. item 13) is provided along an edge portion of said positive electrode current collector on one side in the width direction (e.g. ¶0031 plus e.g. Figure 3),
electrode assembly including a positive electrode which includes a positive electrode current collector and a positive electrode active material layer placed thereon;” and,
(1b)	said negative electrode sheet including a band-shaped negative electrode current collector (e.g. item 22) and a negative electrode active material layer (e.g. item 24) applied on each side of said negative electrode current collector,
wherein an uncoated portion (e.g. item 23) is provided along an edge portion of said negative electrode current collector on one side in the width direction (e.g. ¶0037 plus e.g. Figure 3),
reading on “an electrode assembly including … a negative electrode which includes a negative electrode current collector and a negative electrode active material layer placed thereon;” and,
(2)	a hexahedral battery case (e.g. item 50) comprised of a container body (e.g. item 52) and a lid (e.g. item 54), said battery case housing said electrode body (e.g. ¶¶ 0010, 17, and 45-47), reading on “a battery case in which the electrode assembly is housed,”
wherein a negative electrode terminal (e.g. item 72) is attached to said lid and includes an external part outside of said case (corresponding with the claimed “negative electrode external terminal”); and, a welded portion of said negative electrode terminal that is within the interior of said case (e.g. item 73, corresponding with the claimed “negative electrode current-collecting lead”),
negative electrode external terminal attached to the battery case with a negative electrode current-collecting lead therebetween,”
wherein said welded portion is joined with said negative electrode current collector by a resistance weld (e.g. ¶¶ 0007 and 11-15), reading on “the negative electrode current collector and the negative electrode current-collecting lead are joined together with a resistance weld,”
wherein said negative electrode current collector may be a copper foil or an electrolytic copper foil having a thickness of 10 µm, wherein said foil is a surface treated to have a thin coating of copper oxide, which allows said current collector and said terminal to be resistance welded, which results in a high-strength weld (e.g. ¶¶ 0010-20, 37, 48, 52, 54-56, and 67), reading on “the negative electrode current collector is composed of copper foil or copper alloy foil.”

Inoue teaches said negative electrode current collector may be said copper foil or said electrolytic copper foil, but does not expressly teach said copper foil has the claimed characteristics of “the diffraction intensity I(111) of a (111) orientation on a principal surface of the negative electrode current collector that is located on the negative electrode current-collecting lead side is larger than the diffraction intensity of another orientation as determined by X-ray diffraction.”

wherein said negative electrode includes a negative current collector (e.g. item 121), formed of a copper film or an electrolytic copper film, and a negative active material layer (e.g. item 122) coated on said negative current collector, wherein said negative electrode includes a negative coated region (e.g. item 12b) where said negative active material layer is coated on said negative current collector, and a negative uncoated region (e.g. item 12a) adjacent to said negative coated region where said negative current collector is free of active material (e.g. ¶¶ 0045-46 and 59-61 plus e.g. Figures 3 and 7),
wherein said uncoated region of said copper foil is treated to have diffraction peak values in the (111) orientation that is larger than those of the (020), (220), (311), and (222) orientations according to X-ray diffraction analysis in order to prevent warping of said negative electrode during winding, which would negatively affect the battery’s charging/discharging efficiency (e.g. ¶¶ 0011, 13, 16, 18, 20, 63, 66-74, 82, and 105-106 plus e.g. Figures 6A-F).
As a result, it would have been obvious to a person of ordinary skill in the art substitute the copper film of Inoue with the copper film of Jeong, including the diffraction characteristics of its uncoated regions, since Jeong teaches its electrolytic copper prevents warping of said negative electrode during winding, thereby preventing potential negative effects on the battery’s charging/discharging efficiency.
Regarding claim 2, Inoue as modified teaches the battery of claim 1, wherein Jeong teaches said negative current collector has diffraction peaks at (111), (002), (220), (311), and (222) orientations (e.g. supra), wherein examples include approximate peaks as follow:
Figure
6A
6B
6C
6D
6E
6F
(111)
12000
12000
10000
8000
8000
9000
(002)
8000
7000
6000
6000
6000
7000
(220)
2000
2000
2000
2000
2000
2000
(311)
1000
1000
1000
1000
1000
1000
(222)
500
500
500
500
500
500
All
23500
22500
19500
17500
17500
19500
(I111)/Iall
0.510
0.533
0.513
0.457
0.457
0.462


As a result, said negative current collector has diffraction peaks that result in a I(111)/Iall ratio that is within or sufficiently close to the claimed range for a prima facie case of obviousness, see also MPEP § 2144.05(I), reading on “the negative electrode current collector is such that the ratio I(111)/Iall of the diffraction intensity I(111) to the sum Iall of the diffraction intensities of all orientations on the principal surface of the negative electrode current collector that is located on the negative electrode current-collecting lead side is 0.46 or more as determined by X-ray diffraction.”
Regarding claim 3, Inoue as modified teaches the battery of claim 1, wherein said copper foil may be electrolytic copper, wherein electrolytic copper is understood to be highly pure copper of at least 99.9% copper, within the claimed range, reading on “the negative electrode current collector is composed of copper foil or copper alloy foil which contains 99% by mass or more of copper,” see also MPEP § 2144.05(I).
supra), so it would have been obvious to make the electrolytic copper foil current collector with the same thickness of 10 µm, since Inoue suggests such thickness is suitable for use as a negative electrode current collector, within the claimed range, reading on the limitation “the negative electrode current collector … has a thickness of 5 μm to 20 μm,” see also MPEP § 2144.05(I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723h tr